Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 1 of 27      PageID #:
                                   5493



 LAW OFFICE OF BRIAN K. MACKINTOSH
 BRIAN K. MACKINTOSH       #9525
 P.O. Box 61216
 Honolulu, HI 96839-1216
 Telephone: (808) 517-1388
 brian@bkmlaw.com
  DE COSTA HEMPEY LLC                  CABALLERO LAW LLLC
  DANIEL G. HEMPEY             #7535   MATEO CABALLERO                #10081
  MICHELLE PREMEAUX            #9580   P.O. Box 235052
  4028 Rice Street, Suite B            Honolulu, HI 96823
  Lihu‘e, Hawai‘i 96766                Telephone: (808) 600-4749
  Telephone: (808) 632-2444            mateo@caballero.law
  dan@dhlawkauai.com
 Attorneys for Plaintiff
 SARAH VARGAS

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAIʻI
                                       CIVIL NO. 19-00116 LEK-WRP
 SARAH VARGAS,
                                       [CIVIL RIGHTS ACTION]
             Plaintiff,
             vs.                       PROPOSED JOINT JURY
                                       INSTRUCTIONS; CERTIFICATE OF
 CITY AND COUNTY OF                    SERVICE
 HONOLULU, DAVID OH, and
 THAYNE COSTA,
             Defendants.               Judge: Hon. Leslie E. Kobayashi
                                       Trial Date: August 4, 2021
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 2 of 27             PageID #:
                                   5494



                    PROPOSED JOINT JURY INSTRUCTIONS

       Plaintiff SARAH VARGAS and Defendants CITY AND COUNTY OF

 HONOLULU and THAYNE COSTA, by and through their undersigned attorneys,

 hereby submit their Proposed Joint Jury Instructions pursuant to LR 51.1 of the

 Local Rules of the United States District Court for the District of Hawaiʻi.

     Inst. No.   Instruction Title
          1      Duty of Judge
          2      Duty to Follow Instructions
          3      Evidence – Excluding Argument of Counsel
          4      Evidence – Objections
          5      Evidence – Excluding Statement of Judge
          6      Evidence – Interrogatories
          7      Evidence – Direct and Circumstantial
          8      Evidence – Credibility of Witnesses
          9      Evidence – Expert Witnesses
         10      Impeachment – Generally
         11      Impeachment – Reputation for Truthfulness
         12      Taking Notes During Trial
         13      Questions Posed by Jurors
         14      Damages Instruction Not Relevant to Liability
         15      No Outside Research
         16      Duty to Deliberate
         17      Verdict Forms
         18      Effect of Comparative Negligence
         19      Legal Cause
         20      Pre-Existing Injury or Condition
         21      General Damages Defined
         22      Pain and Suffering




                                           1
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 3 of 27   PageID #:
                                   5495



 DATED: Honolulu, Hawaiʻi July 20, 2021.

                                    /s/ Mateo Caballero
                                    MATEO CABALLERO
                                    BRIAN K. MACKINTOSH
                                    DANIEL G. HEMPEY
                                    MICHELLE PREMEAUX

                                    Attorneys for Plaintiff
                                    SARAH VARGAS


                                    DANA M.O. VIOLA
                                    Corporation Counsel


                                By: /s/ Audrey L. E. Stanley
                                    AUDREY L. E. STANLEY
                                    DONOVAN A. ODO
                                    Deputies Corporation Counsel

                                    Attorneys for Defendants
                                    CITY AND COUNTY OF HONOLULU
                                    and THAYNE COSTA




                                      2
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 4 of 27            PageID #:
                                   5496



                            JURY INSTRUCTION NO. 1
                                DUTY OF JUDGE

 Members of the Jury:

       You have now heard all of the evidence in the case and will soon hear the

 final arguments of the lawyers for the parties.

       It becomes my duty, therefore, to instruct you on the rules of law that you

 must follow and apply in arriving at your decision in the case.

       In any jury trial there are, in effect, two judges. I am one of the judges; the

 other is the jury. It has been my duty to preside over the trial and to determine what

 testimony and evidence is relevant under the law for your consideration. It is now

 my duty to instruct you on the law applicable to the case.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 1, “Duty of Judge”
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 5 of 27               PageID #:
                                   5497



                           JURY INSTRUCTION NO. 2
                        DUTY TO FOLLOW INSTRUCTIONS

       You, as jurors, are the judges of the facts. But in determining what actually

 happened in this case -- that is, in reaching your decision as to the facts -- it is your

 sworn duty to follow the law I am now defining for you.

       You must follow all of my instructions as a whole. You have no right to

 disregard or give special attention to any one instruction, or to question the wisdom

 or correctness of any rule I state to you. That is, you must not substitute or follow

 your own notion or opinion as to what the law is or ought to be. It is your duty to

 apply the law as I give it to you, regardless of the consequences.

       In deciding the facts of this case you must not be swayed by sympathy, bias

 or prejudice as to any party. This case should be considered and decided by you as

 an action between persons of equal standing in the community, and holding the

 same or similar stations in life. All persons stand equal before the law and are to

 be dealt with as equals in a court of justice. A corporation municipality is entitled

 to the same fair trial at your hands as is a private individual.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 2B, “Duty to Follow
 Instructions”




                                             2
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 6 of 27             PageID #:
                                   5498



                        JURY INSTRUCTION NO. 3
             EVIDENCE – EXCLUDING ARGUMENT OF COUNSEL

        As stated earlier, it is your duty to determine the facts, and in doing so you

 must consider only the evidence I have admitted in the case. The term “evidence”

 includes the sworn testimony of the witnesses and the exhibits admitted in the

 record.

        Remember that any statements, objections or arguments made by the

 lawyers are not evidence in the case. The function of the lawyers is to point out

 those things that are most significant or most helpful to their side of the case, and

 in doing so, to call your attention to certain facts or inferences that might otherwise

 escape your notice.

        In the final analysis, however, it is your own recollection and interpretation

 of the evidence that controls in the case. What the lawyers say is not binding upon

 you.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 3, “Evidence –
 Excluding Argument of Counsel”




                                            3
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 7 of 27             PageID #:
                                   5499



                            JURY INSTRUCTION NO. 4
                            EVIDENCE – OBJECTIONS

       Rules of evidence control what can be received into evidence. During the

 course of trial, when a lawyer asked a question or offered an exhibit into evidence

 and a lawyer on the other side thought that it was not permitted by the rules of

 evidence, that lawyer may have objected. If I overruled the objection, the question

 was answered or the exhibit received. If I sustained the objection, the question was

 not answered and the exhibit was not received.

       Whenever I sustained an objection to a question, you must not speculate as

 to what the answer might have been or as to the reason for the objection. You must

 not consider for any purpose any offer of evidence that was rejected, or any

 evidence that was stricken from the record; such matter is to be treated as though

 you had never known of it.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 4, “Evidence –
 Objections”




                                           4
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 8 of 27             PageID #:
                                   5500



                       JURY INSTRUCTION NO. 5
              EVIDENCE – EXCLUDING STATEMENT OF JUDGE

       During the course of the trial I may have occasionally made comments to the

 lawyers, or asked questions of a witness, or admonished a witness concerning the

 manner in which he or she should respond to the questions of counsel. Do not

 assume from anything I said that I have any opinion concerning any of the issues in

 this case. Except for my instructions to you on the law, you should disregard

 anything I said during the trial in arriving at your own findings as to the facts.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 5, “Evidence –
 Excluding Statements of Judge”




                                            5
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 9 of 27           PageID #:
                                   5501



                           JURY INSTRUCTION NO. 6
                        EVIDENCE – INTERROGATORIES

       During the course of the trial you heard reference to the word

 “interrogatory.” An interrogatory is a written question asked by one party of

 another, who must answer it under oath in writing. You are to consider

 interrogatories and the answers to interrogatories the same as if the questions had

 been asked and answered here in court.



 Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 9, “Evidence –
 Interrogatories”




                                          6
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 10 of 27            PageID #:
                                    5502



                        JURY INSTRUCTION NO. 7
                 EVIDENCE – DIRECT AND CIRCUMSTANTIAL

        Evidence may be direct or circumstantial. Direct evidence is direct proof of a

  fact, such as the testimony of an eyewitness. Circumstantial evidence is indirect

  evidence, that is, proof of a chain of facts from which you could find that another

  fact exists, even though it has not been proved directly.

        So, while you should consider only the evidence in the case, you are

  permitted to draw such reasonable inferences from the testimony and exhibits as

  you feel are justified in the light of common experience. In other words, you may

  make deductions and reach conclusions which reason and common sense lead you

  to draw from the testimony and evidence in the case.

        You are to consider both direct and circumstantial evidence. The law

  permits you to give equal weight to both, but it is for you to decide how much

  weight to give to any evidence.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 11, “Evidence –
  Direct and Circumstantial”




                                            7
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 11 of 27             PageID #:
                                    5503



                          JURY INSTRUCTION NO. 8
                    EVIDENCE – CREDIBILITY OF WITNESSES

        Now, I have said that you must consider all of the evidence. This does not

  mean, however, that you must accept all of the evidence as true or accurate.

        You are the sole judges of the credibility or "believability" of each witness

  and the weight to be given to his or her testimony. In evaluating the testimony of a

  witness, you may consider: (1) the opportunity and ability of the witness to see or

  hear or know the things testified to; (2) the witness' memory; (3) the witness'

  manner while testifying; (4) the witness' interest in the outcome of the case, if any;

  (5) the witness' bias or prejudice, if any; (6) whether other evidence contradicted

  the witness' testimony; (7) the reasonableness of the witness' testimony in light of

  all the evidence; and (8) any other factors that bear on believability. You may

  accept or reject the testimony of any witness in whole or in part. That is, you may

  believe everything a witness says, or part of it, or none of it.

        Also, the weight of the evidence is not necessarily determined by the number

  of witnesses testifying as to the existence or non-existence of any fact. You may

  find that the testimony of a smaller number of witnesses as to any fact is more

  credible than the testimony of a larger number of witnesses to the contrary.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 12, “Evidence –
  Credibility of Witnesses”




                                             8
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 12 of 27            PageID #:
                                    5504



                            JURY INSTRUCTION NO. 9
                         EVIDENCE – EXPERT WITNESSES

        The rules of evidence provide that if scientific, technical, or other

  specialized knowledge might assist the jury in understanding the evidence or in

  determining a fact in issue, a witness qualified as an expert by knowledge, skill,

  experience, training, or education may testify and state his or her opinion

  concerning such matters.

        You should consider each expert opinion received in evidence in this case

  and give it such weight as you may think it deserves. If you decide that the opinion

  of an expert witness is not based upon sufficient education and/or experience, or if

  you conclude that the reasons given in support of the opinion are not sound, or if

  you conclude that the opinion is outweighed by other evidence, then you may

  disregard the opinion entirely.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 13, “Evidence –
  Expert Witnesses”




                                            9
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 13 of 27             PageID #:
                                    5505



                             JURY INSTRUCTION NO. 10
                           IMPEACHMENT – GENERALLY

          A witness may be discredited or impeached by contradictory evidence, by a

  showing that: (1) the witness testified falsely concerning a material matter; or (2) at

  some other time, the witness said or did something that is inconsistent with the

  witness' present testimony; or (3) at some other time, the witness failed to say or do

  something that would be consistent with the present testimony had it been said or

  done.

          If you believe that any witness has been so impeached, then it is for you

  alone to decide how much credibility or weight, if any, to give to the testimony of

  that witness.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 14, “Impeachment –
  Generally”




                                            10
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 14 of 27           PageID #:
                                    5506



                      JURY INSTRUCTION NO. 11
             IMPEACHMENT – REPUTATION FOR TRUTHFULNESS

        A witness may also be discredited or impeached by evidence that the general

  reputation of the witness for truth and veracity is bad in the community where the

  witness now resides, or has recently resided.

        If you believe that any witness has been so impeached, then it is for you

  alone to decide how much credibility or weight, if any, to give to the testimony of

  that witness.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 15, “Impeachment –
  Reputation for Truthfulness”




                                          11
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 15 of 27         PageID #:
                                    5507



                          JURY INSTRUCTION NO. 12
                        TAKING NOTES DURING TRIAL

        Some of you took notes during the trial. Whether or not you took notes, you

  should rely on your own memory of what was said. Notes are only to assist your

  memory. You should not be overly influenced by your notes, or those of other

  jurors.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 21, “Taking Notes
  During Trial”




                                         12
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 16 of 27         PageID #:
                                    5508



                           JURY INSTRUCTION NO. 13
                          QUESTIONS POSED BY JURORS

        During the course of the trial, questions were posed by members of the jury.

  You should evaluate the answers to those questions in the same manner that you

  evaluate all of the other evidence.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 22, “Questions Posed
  by Jurors”




                                         13
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 17 of 27            PageID #:
                                    5509



                      JURY INSTRUCTION NO. 14
           DAMAGES INSTRUCTION NOT RELEVANT TO LIABILITY

        Of course, the fact that I have given you instructions concerning the issue of

  the Plaintiff's damages should not be interpreted in any way as an indication that I

  believe the Plaintiff should, or should not, prevail in this case.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 23, “Damages
  Instruction Not Relevant to Liability”




                                             14
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 18 of 27             PageID #:
                                    5510



                             JURY INSTRUCTION NO. 15
                              NO OUTSIDE RESEARCH

        Remember that even during your deliberations, my mandate to you still

  applies that you not read any news stories or articles, listen to any radio, or watch

  any television reports about the case or about anyone who has anything to do with

  it. Do not do any research, such as consulting dictionaries, searching the internet,

  or using other reference materials, and do not make any investigation about the

  case on your own. And do not discuss the case in any manner with others, directly

  or through social media. You may only discuss the case with your fellow jurors

  during your deliberations, with all of you present.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 24, “No Outside
  Research”




                                            15
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 19 of 27              PageID #:
                                    5511



                             JURY INSTRUCTION NO. 16
                               DUTY TO DELIBERATE

        Your verdict must represent the considered judgment of each juror. In order

  to return a verdict, it is necessary that each juror agree thereto. In other words,

  your verdict must be unanimous.

        It is your duty as jurors to consult with one another, and to deliberate with a

  view to reaching an agreement if you can do so without violence to individual

  judgment. Each of you must decide the case for yourself, but only after an

  impartial consideration of the evidence in the case with your fellow jurors. In the

  course of your deliberations, do not hesitate to re-examine your own views and

  change your opinion if convinced it is erroneous. But do not surrender your honest

  conviction as to the weight or effect of the evidence solely because of the opinion

  of your fellow jurors, or for the mere purpose of returning a verdict.

        Remember at all times, you are not partisans. You are judges – judges of the

  facts. Your sole interest is to seek the truth from the evidence in the case.



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 25, “Duty to
  Deliberate”




                                            16
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 20 of 27            PageID #:
                                    5512



                            JURY INSTRUCTION NO. 17
                                VERDICT FORMS

        Upon retiring to the jury room you should first select one of your number to

  act as your foreperson who will preside over your deliberations and will be your

  spokesperson here in court. A verdict form has been prepared for your

  convenience.

        (Explain Verdict Form)

        You will take the verdict form to the jury room and when you have reached

  unanimous agreement as to your verdict, you will have your foreperson fill it in,

  date and sign it, and then return to the courtroom.

        If, during your deliberations, you desire to communicate with the court,

  please put your message or question in a note, and have the foreperson sign the

  note. The foreperson will then contact the Courtroom Manager via the telephone

  located in the hallway outside the jury room. The Courtroom Manager will pick up

  the note and bring it to my attention. I will then respond as promptly as possible,

  either in writing or by having you return to the courtroom so that I can address you

  orally. I caution you, however, with regard to any message or question you might

  send, that you should never state or specify your numerical division at the time.

  For example, you should never state that "x" number of jurors are leaning or voting

  one way and "x" number of jurors are leaning or voting another way.




                                           17
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 21 of 27       PageID #:
                                    5513



  Authority: Hon. Leslie E. Kobayashi, Courts Instruction No. 26A, “Verdict Forms
  – Single Verdict Form”




                                        18
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 22 of 27              PageID #:
                                    5514



                           JURY INSTRUCTION NO. 18
                      EFFECT OF COMPARATIVE NEGLIGENCE

         If you find that plaintiff’s(s’) negligence is 50% or less, the Court will

  reduce the amount of damages you award by the percentage of the negligence you

  attribute to plaintiff(s).

         If, on the other hand, you find that plaintiff’s(s’) negligence is more than

  50%, the Court will enter judgment for defendant(s) and plaintiff(s) will not

  recover any damages.

  Authority: Hawaiʻi Civil Jury Instructions No. 6.4, “Effect of Comparative
  Negligence” (strikethrough denotes a deletion)




                                            19
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 23 of 27           PageID #:
                                    5515



                            JURY INSTRUCTION NO. 19
                                 LEGAL CAUSE

        An act or omission is a legal cause of an injury/damage if it was a substantial

  factor in bringing about the injury/damage.

        One or more substantial factors such as the conduct of more than one person

  may operate separately or together to cause an injury or damage. In such a case,

  each may be a legal cause of the injury/damage.

  Authority: Hawaiʻi Civil Jury Instructions No. 7.1, “Legal Cause”




                                          20
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 24 of 27              PageID #:
                                    5516



                           JURY INSTRUCTION NO. 20
                      PRE-EXISTING INJURY OR CONDITION

        In determining the amount of damages, if any, to be awarded to plaintiff(s),

  you must determine whether plaintiff(s) had an injury or condition which existed

  prior to the [insert date of the incident] March 14, 2017, incident. If so, you must

  determine whether plaintiff(s) was/were fully recovered from the pre-existing

  injury or condition or whether the pre-existing injury or condition was latent at the

  time of the subject incident. A pre-existing injury or condition is latent if it was not

  causing pain, suffering or disability at the time of the subject incident.

        If you find that plaintiff(s) was/were fully recovered from the pre-existing

  injury or condition or that such injury or condition was latent at the time of the

  subject incident, then you should not apportion any damages to the pre-existing

  injury or condition.

        If you find that plaintiff(s) was/were not fully recovered and that the pre-

  existing injury or condition was not latent at the time of the subject incident, you

  should make an apportionment of damages by determining what portion of the

  damages is attributable to the pre-existing injury or condition and limit your award

  to the damages attributable to the injury caused by defendant(s).

        If you are unable to determine, by a preponderance of the evidence, what

  portion of the damages can be attributed to the pre-existing injury or condition, you

  may make a rough apportionment.



                                            21
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 25 of 27             PageID #:
                                    5517



        If you are unable to make a rough apportionment, then you must divide the

  damages equally between the pre-existing injury or condition and the injury caused

  by the defendant(s).

  Authority: Hawaiʻi Civil Jury Instructions No. 7.3, “Pre-Existing Injury or
  Condition” (strikethrough denotes a deletion, underline denotes an addition)




                                          22
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 26 of 27              PageID #:
                                    5518




                            JURY INSTRUCTION NO. 21
                           GENERAL DAMAGES DEFINED

        General damages are those damages which fairly and adequately compensate

  to plaintiff(s) for any past, present, and reasonably probable future disability, pain,

  and emotional distress caused by the injuries/damages sustained.

  Authority: Hawaiʻi Civil Jury Instructions No. 8.3, “General Damages Defined”
  (strikethrough denotes a deletion)




                                            23
Case 1:19-cv-00116-LEK-WRP Document 340 Filed 07/20/21 Page 27 of 27               PageID #:
                                    5519



                             JURY INSTRUCTION NO. 22
                               PAIN AND SUFFERING

        Plaintiff(s) is not required to present evidence of the monetary value of her

  pain or emotional distress. It is only necessary that plaintiff(s) prove the nature,

  extent and effect of her injury, pain, and emotional distress. It is for you, the jury,

  to determine the monetary value of such pain or emotional distress using your own

  judgment, common sense and experience.

  Authority: Hawaiʻi Civil Jury Instructions No. 8.10, “Pain and Suffering”
  (strikethrough denotes a deletion)




                                             24
